Exhibit 10.19

ACTIVISION, INC.

AMENDED AND RESTATED 2003 INCENTIVE PLAN

NOTICE OF SHARE OPTION AWARD
(NON-EMPLOYEE DIRECTOR FORM)

You have been awarded an Option to purchase Shares of Common Stock of
Activision, Inc. (the “Company”), as follows:

·      Your name:

[

 

]

 

 

 

 

 

 

·      Total number of Shares purchasable upon exercise of the Option awarded:

[

 

]

 

 

 

 

 

 

·      Exercise Price:  US $

[

 

] per Share

 

 

 

 

 

 

 

·      Date of Grant:

[

 

]

 

 

 

 

 

·      Expiration Date:

[

 

]

 

 

 

 

 

 

·      Grant ID:

[

 

]

 

 

·                  Your Award of the Option is governed by the terms and
conditions set forth in:

·                  this Notice of Share Option Award;

·                  the Share Option Award Terms attached hereto as Exhibit A
(the “Award Terms”); and

·                  the Company’s Amended and Restated 2003 Incentive Plan, the
receipt of a copy of which you hereby acknowledge.

·                  Schedule for Vesting:  Except as otherwise provided under the
Award Terms, the Option awarded to you will vest and become exercisable as
follows provided you remain continuously serve as a member of the Board through
each such date:

Schedule for Vesting

Date of Vesting

 

No. of Shares Vesting 
at Vesting Date

 

Cumulative No. of Shares 
Vested at Vesting Date

 

First anniversary of Date of Grant

 

[

 

]

 

[

 

]

 

Second anniversary of Date of Grant

 

[

 

]

 

[

 

]

 

Third anniversary of Date of Grant

 

[

 

]

 

[

 

]

 

 

·                  The Option is not intended to be an “incentive stock option,”
as such term is defined in Section 422 of the Code.


--------------------------------------------------------------------------------


·                  To accept your Award of the Option, you must sign and return
to the Company this Notice of Share Option Award, which bears an original
signature on behalf of the Company. You are urged to do so promptly.

·                  Please return the signed Notice of Share Option Award to the
Company at:

Activision, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA  90405
Attn:  Stock Plan Administration

You should retain the enclosed duplicate copy of this Notice of Share Option
Award for your records.

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

ACTIVISION, INC.

 

 

 

 

 

By:

 

 

Title:

 

 

Date:

 

 

ACCEPTED AND AGREED:

 

 

 

[Name of Holder]

 

2


--------------------------------------------------------------------------------


EXHIBIT A

ACTIVISION, INC.

AMENDED AND RESTATED 2003 INCENTIVE PLAN

SHARE OPTION AWARD TERMS
(NON-EMPLOYEE DIRECTOR FORM)

1.             Definitions.

(a)           For purposes of these Award Terms, the following terms shall have
the meanings set forth below:

“Award” means the award described on the Grant Notice.

“Award Terms” means these Share Option Award Terms.

“Common Stock” means the Company’s common stock, $0.000001 par value per share.

“Company” means Activision, Inc. and any successor thereto.

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

“Date of Grant” means the date of grant of the Award set forth on the Grant
Notice.

“Disability” means “permanent and total disability” as defined in
section 22(e)(3) of the Code, as interpreted by the Company (with such
interpretation to be final, conclusive and binding for purposes of these Award
Terms).

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

“Exercise Price” means the exercise price set forth on the Grant Notice.

“Expiration Date” means the expiration date set forth on the Grant Notice.

“Grant Notice” means the Notice of Share Option Award to which these Award Terms
are attached as Exhibit A.

“Holder” means the recipient of the Award named on the Grant Notice.

“Option” means the option to purchase shares of Common Stock awarded to the
Holder on the terms and conditions described in the Grant Notice and these Award
Terms.


--------------------------------------------------------------------------------


“Plan” means the Activision, Inc. Amended and Restated 2003 Incentive Plan, as
amended from time to time.

“Shares” means the shares of Common Stock or other securities purchasable upon
exercise of the Option.

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
to be withheld under any applicable law.

(b)           Any capitalized term used but not otherwise defined herein shall
have the meaning ascribed to such term in the Plan.

2.             Expiration.  Except as otherwise set forth in these Award Terms,
the Option shall expire and no longer be exercisable on the Expiration Date.

3.             Vesting and Exercise.

(a)           Vesting Schedule.  Except as otherwise set forth in these Award
Terms, the Option shall vest, and thereupon become exercisable, in accordance
with the “Schedule for Vesting” set forth on the Grant Notice.

(b)           Exercisable Only by Holder; Transferability.  Except as otherwise
permitted under the Plan, the Option may be exercised during the Holder’s
lifetime only by the Holder.  With the Committee’s consent, all or part of the
Option may be transferred in accordance with Section 7.3 of the Plan.  EXCEPT AS
OTHERWISE PERMITTED UNDER THE PLAN AND THESE AWARD TERMS, THE OPTION SHALL NOT
BE TRANSFERABLE BY THE HOLDER OTHER THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.

(c)           Procedure for Exercise.  The Option may be exercised by the Holder
as to all or any of the Shares as to which it has vested (i) by following the
procedures for exercise established by the Equity Account Administrator and
posted on the Equity Account Administrator’s website from time to time or
(ii) with the Company’s consent, by giving the Company written notice of
exercise, in such form as may be prescribed by the Company from time to time,
specifying the number of Shares to be purchased.

(d)           Payment of Exercise Price.  To be valid, any exercise of the
Option must be accompanied by full payment of the aggregate Exercise Price of
the Shares being purchased.  Such payment shall be made (i) in cash or by
certified check or bank check or wire transfer of immediately available funds,
(ii) if securities of the Company of the same class as the Shares are then
traded or quoted on a national securities exchange, the Nasdaq Stock Market,
Inc. or a national quotation system sponsored by the National Association of
Securities Dealers, Inc. and with the Company’s consent, through the delivery of
irrevocable written instructions, in form acceptable to the Company, to the
Equity Account Administrator (or, with the Company’s consent, such other
brokerage firm as may be requested by the person exercising the Option) to sell
some or all of the Shares being purchased upon such exercise and to thereafter
deliver promptly to the Company from the proceeds of such sale an amount in cash
equal to the

2


--------------------------------------------------------------------------------


aggregate Exercise Price of the Shares being purchased, or (iii) with the
Company’s consent, any combination of (i) or (ii) above.

(e)           No Fractional Shares.  In no event may the Option be exercised for
a fraction of a Share.

(f)            No Adjustment for Dividends or Other Rights.  No adjustment shall
be made for cash dividends or other rights for which the record date is prior to
the date as of which the issuance or transfer of Shares to the person entitled
thereto has been evidenced on the books and records of the Company pursuant to
clause (ii) of Section 3(g) hereof following exercise of the Option.

(g)           Issuance and Delivery of Shares.  As soon as practicable (and, in
any event, within 30 days) after the valid exercise of the Option, the Company
shall (i) effect the issuance or transfer of the Shares purchased upon such
exercise, (ii) cause the issuance or transfer of such Shares to be evidenced on
the books and records of the Company, and (iii) cause such Shares to be
delivered to a Company-Sponsored Equity Account in the name of the person
entitled to such Shares (or, with the Company’s consent, such other brokerage
account as may be requested by such person); provided, however, that, in the
event such Shares are subject to a legend as set forth in Section 10 hereof, the
Company shall instead cause a certificate evidencing such Shares and bearing
such legend to be delivered to the person entitled thereto.

(h)           Partial Exercise.  If the Option shall have been exercised with
respect to less than all of the Shares purchasable upon exercise of the Option,
the Company shall make a notation in its books and records to reflect the
partial exercise of the Option and the number of Shares that thereafter remain
available for purchase upon exercise of the Option.

4.             Termination of Service.

(a)           Death or Disability.  In the event that the Holder dies during his
term as a member of the Board or the Holder ceases to serve as a member of the
Board due to the Holder’s Disability, in each case prior to the vesting in full
of the Option, the Option shall (i) cease to vest as of the date of the Holder’s
death or the first date of such Disability (as determined by the Committee), as
the case may be, and (ii) to the extent vested as of the date of the Holder’s
death or such first date of such Disability, as the case may be, be exercisable
in accordance with these Award Terms until the earlier of (A) the first
anniversary of the date of the Holder’s death or such cessation of service, as
the case may be, and (B) the Expiration Date or, if the Expiration Date is a
date within six months after the date of the Holder’s death or such cessation of
service, the date that is six months after the Holder’s death or such cessation
of service, as the case may be, after which the Option shall no longer be
exercisable and shall be cancelled.

(b)           Other.  Unless the Committee decides otherwise, in the event that
the Holder’s service as a member of the Board is terminated for any reason not
addressed by Section 4(a) hereof prior to the vesting in full of the Option, the
Option shall (i) cease to vest as of the date of such termination of service and
(ii) to the extent vested as of the date of such termination of service, be
exercisable in accordance with these Award Terms until the earlier of

3


--------------------------------------------------------------------------------


(A) the 30th day after the date of such termination of service and (B) the
Expiration Date, after which the Option shall no longer be exercisable and shall
be cancelled.

5.             Tax Withholding.  The Company shall have the right to require the
Holder to satisfy any Withholding Taxes resulting from the exercise (in whole or
in part) of the Option, the issuance or transfer of any Shares upon exercise of
the Option or otherwise in connection with the Award at the time such
Withholding Taxes become due.  The Holder shall be entitled to satisfy any
Withholding Taxes contemplated by this Section 5 (a) by delivery to the Company
of  a certified check or bank check or wire transfer of immediately available
funds; (b) if securities of the Company of the same class as the Shares are then
traded or quoted on a national securities exchange, the Nasdaq Stock Market,
Inc. or a national quotation system sponsored by the National Association of
Securities Dealers, Inc. and with the Company’s consent, through the delivery of
irrevocable written instructions, in form acceptable to the Company, to the
Equity Account Administrator (or, with the Company’s consent, such other
brokerage firm as may be requested by the person exercising the Option) to sell
some or all of the Shares being purchased upon such exercise and to thereafter
deliver promptly to the Company from the proceeds of such sale an amount in cash
equal to the aggregate amount of such Withholding Taxes; or (c) with the
Company’s consent, by any combination of (a) and (b) above.  Notwithstanding
anything to the contrary contained herein, (i) the Company or any of its
subsidiaries or affiliates shall have the right to withhold from the Holder’s
compensation any Withholding Taxes contemplated by this Section 5 and (ii) the
Company shall have no obligation to deliver any Shares upon exercise of the
Option unless and until all Withholding Taxes contemplated by this Section 5
have been satisfied.

6.             Reservation of Shares.  The Company shall at all times reserve
for issuance or delivery upon exercise of the Option such number of shares of
Common Stock or other securities as shall be required for issuance or delivery
upon exercise thereof.

4


--------------------------------------------------------------------------------


7.             Committee Discretion.  Except as may otherwise be provided in the
Plan, the Committee shall have sole discretion to (a) interpret any provision of
the Plan, the Grant Notice and these Award Terms, (b) make any determinations
necessary or advisable for the administration of the Plan and the Award, and (c)
waive any conditions or rights of the Company under the Award, the Grant Notice
or these Award Terms, or amend, alter, accelerate, suspend, discontinue or
terminate the Award, the Grant Notice or these Award Terms; provided, however,
that, except as provided in Section 8 or 9 hereof, without the consent of the
Holder, no such amendment, alteration, suspension, discontinuation or
termination of the Award, the Grant Notice or these Award Terms may materially
and adversely affect the rights or obligations of the Holder in respect of the
Award, taken as a whole.  Without intending to limit the generality or effect of
the foregoing, any decision or determination to be made by the Committee
pursuant to these Award Terms, including whether to grant or withhold any
consent, shall be made by the Committee in its sole and absolute discretion,
subject only to the terms of the Plan.  By accepting and agreeing to the Award,
the Holder consents to any such amendment, alteration, suspension,
discontinuation or termination of the Award, the Grant Notice or these Award
Terms that (i) is effected in accordance with Section 8 or 9 hereof or (ii) does
not materially and adversely affect the rights or obligations of the Holder in
respect of the Award, taken as a whole.

8.             Adjustments.  Notwithstanding anything to the contrary contained
herein, to prevent the dilution or enlargement of benefits or potential benefits
intended to be made available under the Plan, in the event of any corporate
transaction or event such as a stock dividend, extraordinary dividend or other
similar distribution (whether in the form of cash, shares of Common Stock, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares of Common Stock or other securities, the
issuance of warrants or other rights to purchase shares of Common Stock or other
securities, or other similar corporate transaction or event affecting shares of
Common Stock, then the Award shall be adjusted in accordance with Section 7.6 of
the Plan.  In addition, the Committee is authorized to make such adjustments as
it deems appropriate in the terms and conditions of, and the criteria included
in, the Award in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence) affecting the
Company or any of its subsidiaries or affiliates or the financial statements of
the Company or any of its subsidiaries or affiliates, or in response to changes
in applicable laws, regulations or accounting principles.  It is intended that
the Award will not be subject to any adverse consequences under Section 409A of
the Code; however, the Committee is authorized to make such adjustments as it
deems appropriate to the terms and conditions of the Award in order to prevent
the Award from becoming subject to any adverse consequences under Section 409A
of the Code.

9.             Registration and Listing.  Notwithstanding anything to the
contrary contained herein, the Option may not be exercised, and the Option and
Shares purchasable upon exercise of the Option may not be purchased, sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered in any way, unless such transaction is in compliance with (a) the
Securities Act of 1933, as amended, or any comparable federal securities law,
and all applicable state securities laws, (b) the requirements of any securities
exchange, securities association, market system or quotation system on which
securities of the Company of the same class as the Shares are then traded or
quoted, (c) any restrictions on transfer imposed by the Company’s certificate of
incorporation or bylaws, and (d) any policy or procedure the Company has adopted

5


--------------------------------------------------------------------------------


with respect to the trading of its securities, in each case as in effect on the
date of the intended transaction.  The Company is under no obligation to
register, qualify or list, or maintain the registration, qualification or
listing of, the Option or Shares with the SEC, any state securities commission
or any securities exchange, securities association, market system or quotation
system to effect such compliance.  The Holder shall make such representations
and furnish such information as may be appropriate to permit the Company, in
light of the then existence or non-existence of an effective registration
statement under the Securities Act of 1933, as amended, relating to the Option
or Shares, to issue or transfer the Option or Shares in compliance with the
provisions of that or any comparable federal securities law and all applicable
state securities laws.  The Company shall have the right, but not the
obligation, to register the issuance or resale of the Option or Shares under the
Securities Act of 1933, as amended, or any comparable federal securities law or
applicable state securities law.

10.           Legend.  The Company may, if determined by it based on the advice
of counsel to be appropriate, cause any certificate evidencing Shares to bear a
legend substantially as follows:

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

11.           No Right to Continued Service.  Nothing contained in the Grant
Notice or these Award Terms shall be construed to confer upon the Holder any
right to continued service on the Board or derogate from any right of the
Company’s stockholders to remove the Holder from the Board at any time, with or
without cause.

12.           No Rights as Stockholder.  No holder of the Option shall, by
virtue of the Grant Notice or these Award Terms, be entitled to any right of a
stockholder of the Company, either at law or in equity, and the rights of any
such holder are limited to those expressed, and are not enforceable against the
Company except to the extent set forth, in the Plan, the Grant Notice and these
Award Terms.

13.           Severability.  In the event that one or more of the provisions of
these Award Terms shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

14.           Governing Law.  To the extent that federal law does not otherwise
control, the validity, interpretation, performance and enforcement of the Grant
Notice and these Award Terms shall be governed by the laws of the State of
California, without giving effect to principles of conflicts of laws thereof.

15.           Successors and Assigns.  The provisions of the Grant Notice and
these Award Terms shall be binding upon and inure to the benefit of the Company,
its successors and assigns, and the Holder and, to the extent applicable, the
Holder’s permitted assigns under Section 3(b)

6


--------------------------------------------------------------------------------


hereof and the Holder’s estate or beneficiary(ies) as determined by will or the
laws of descent and distribution.

16.           Notices.  Any notice or other document which the Holder or the
Company may be required or permitted to deliver to the other pursuant to or in
connection with the Grant Notice or these Award Terms shall be in writing, and
may be delivered personally or by mail, postage prepaid, or overnight courier,
addressed as follows: (a) if to the Company, at its office at 3100 Ocean Park
Boulevard, Santa Monica, California 90405, Attn: Stock Plan Administration, or
such other address as the Company by notice to the Holder may designate in
writing from time to time; and (b) if to the Holder, at the address shown on the
records of the Company or such other address as the Holder by notice to the
Company may designate in writing from time to time.  Notices shall be effective
upon receipt.

17.           Conflict with Plan.  In the event of any conflict between the
terms of the Grant Notice or these Award Terms and the terms of the Plan, the
terms of the Plan shall control.

7


--------------------------------------------------------------------------------